By the Court

Warner, Judge.
The plaintiff instituted his action in the Justices’ Court, to recover damages from the defendants for killing his stock with their railroad cars. It appears from the record in this case, the stock was killed before the passage of the act of 1843. Before the passage of the statute of 1843, Justices of the peace had no jurisdiction to try cases sounding in damages, for any trespass on the person or property of the plaintiff. — Prin. Dig-432-3. The act of 1843 was intended to operate prospectively, as is apparent from its terms ; and to give parties injured, the right to sue in justices’ courts for damages done their stock by the railroad companies subsequent to its passage. The stock of the plaintiff in this case having been killed before the enactment of this latter statute, the justice’s court had no jurisdiction to maintain the suits against the defendants to recover damages therefor ; consequently we are of the opinion the judgment of court below should be affirmed on that ground. This view of the question renders it unnecessary for us to express any opinion as to the other grounds taken.
Let the judgment of the court below be affirmed.